UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4438


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODRICK LAMONT NICHOLSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00196-NCT-1)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Robert Albert Jamison Lang, Assistant United
States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodrick Lamont Nicholson appeals his sentence imposed

after pleading guilty to possession with intent to distribute

cocaine base.         Nicholson’s counsel has filed an appeal under

Anders v. California, 386 U.S. 738 (1967), raising the issue of

whether   Nicholson’s        sentence    was   reasonable.     The    Government

declined to file a brief.                Nicholson did not file a pro se

supplemental brief.       Finding no error, we affirm.

             Counsel raises the issue of whether the district court

committed     error     in     determining       Nicholson’s   sentence,        but

concludes that there was no sentencing error.                   A sentence is

reviewed for abuse of discretion, Gall v. United States, 128 S.

Ct.   586,    597     (2007),     with     the    review   encompassing     both

procedural     soundness       and   substantive      reasonableness.           Id.

Nicholson’s    counsel       questions    whether   Nicholson’s      sentence   is

unreasonable because it is greater than necessary to achieve the

aims of sentencing.          In particular, counsel raises the issue of

whether the reduced crack to powder cocaine ratio should have

applied to Nicholson’s case.             Although the 2007 edition of the

United States Sentencing Guidelines Manual was used, Nicholson

was a career offender; thus, his advisory Guidelines range was

unaffected by recent adjustments to the ratio.                 Counsel argues,

however, that because a sentencing disparity is still enshrined



                                          2
in the statute, the court should have recognized the disparity

and reduced his sentence, granting him a downward variance.

            A        sentence      within       the    Guidelines     range    is

presumptively reasonable.                The record reveals that the court

considered the 18 U.S.C. § 3553(a) (2006) factors, and there is

no indication that the district court abused its discretion in

fashioning       the     sentence.              Applying     a   presumption   of

reasonableness to the Guidelines sentence, see United States v.

Go, 517 F.3d 216, 218 (4th Cir. 2008); see also Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption

of reasonableness for within-Guidelines sentence), we conclude

that      Nicholson       has      not     rebutted        the   presumption   of

reasonableness and that his sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We     therefore     affirm       Nicholson’s    conviction    and

sentence.       This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

United States for further review.                If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on the client.



                                            3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4